Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith (US2011/0132348), which shows all of the claimed limitations.  Smith shows: 
1. A glide rack assembly removably installable within a cooking chamber 84 of an oven (para. 0003,0032; fig. 1-5C), the glide rack assembly comprising: a support rack 10,12 being translatable between a fully retracted position (fig. 3) and an extended position (fig. 2B); and a locking arm 110 movable between a locked position wherein the locking arm inhibits removal of the glide rack assembly from the cooking chamber (fig. 5A), and an unlocked position wherein the locking arm does not inhibit removal of the glide rack assembly (fig. 5B), the locking arm being biased to the locked position (via spring 124), said support rack being configured such that when the support rack is in the fully retracted position the locking arm is deflected into the unlocked position against its bias, and when the support rack is translated from the fully retracted position the locking arm is permitted to return to the locked position in accordance with its bias (para. 0032-0036).  
2. The glide rack assembly of claim 1, further comprising a slide assembly 62 supporting said support rack and configured to facilitate translation thereof between said extended and fully retracted positions, said slide assembly including a fixed slide 63 and a moveable slide 65, said locking arm being attached to said fixed slide (fig. 2B).  
3. The glide rack assembly of claim 2, comprising two said slide assemblies translatably supporting said support rack, one each at opposing lateral edges of said support rack adjacent respective side walls of said cooking chamber 84 when installed (fig. 5A-B), and two said locking arms, one each associated with the respective lateral edges of said support rack (fig. 1,2A,2B).  
4. The glide rack assembly of claim 2, the support rack having a front bar 52, a rear bar 54, and opposing side bars 56,58, and an engagement member 90 depending from or formed integrally with one of the opposing side bars (fig. 1,2A,2B), the engagement member being configured to deflect the locking arm into the unlocked position against its bias when the support rack is in the fully retracted position (fig. 3).  
5. The glide rack assembly of claim 4, the engagement member being an elbow formed in said one of the opposing side bars (fig. 5A-C).  
6. The glide rack assembly of claim 2, further comprising a support frame 12 that rests on an embossment on a side wall of the cooking chamber to support said glide rack assembly when installed within the cooking chamber (fig. 5A-C).  
7. The glide rack assembly of claim 6, the support frame being secured to the fixed slide (fig. 2B).  
8. The glide rack assembly of claim 7, said support frame comprising a horizontal wire stop extending between opposing lateral support rods thereof, a distal end of the locking arm being located below the wire-stop such that the locking arm is biased against and contacts the wire-stop in the locked position (fig. 5A-C).  
9. The glide rack assembly of claim 2, the locking arm being biased to the locked position via a spring 124.  
10. The glide rack assembly of claim 9, said spring being anchored from the fixed slide (fig.3).  
11. The glide rack assembly of claim 1, the locking arm comprising a tab that protrudes laterally outward, such that attempted withdrawal of the glide rack assembly from the cooking chamber when the locking arm is in the locked position results in said tab contacting an embossment on a side wall of the cooking chamber thereby inhibiting further withdrawal of the glide rack assembly (fig. 5A-C).  
12. The glide rack assembly of claim 1, the locking arm comprising a detent protrusion extending from a top surface thereof and configured such that said support rack must negotiate said protrusion upon withdrawal of said support rack from the fully retracted position, said protrusion thereby presenting an obstacle to such withdrawal of said support rack (fig. 5A-C).  
13. The glide rack assembly of claim 1, wherein when the locking arm is in the locked position the locking arm cooperates with a first embossment on a side wall of the cooking chamber when installed to inhibit removal of the glide rack assembly from the cooking chamber, and when the locking arm is in the unlocked position the locking arm no longer cooperates with the first embossment (fig. 5A-C).  
14. The glide rack assembly of claim 13, further comprising a support frame that rests on a second embossment to support said glide rack assembly when installed within the cooking chamber, the second embossment being positioned below the first embossment (fig. 5A-C).   
15. An oven comprising: a cooking chamber defined by a top wall, a bottom wall, a rear wall, and opposing side walls; a door configured to provide selective access to the cooking chamber through a front opening of said cooking chamber; and a glide rack assembly removably installable within the cooking chamber, the glide rack assembly comprising: a support rack being translatable from within said cooking chamber to a withdrawn position at least partially extending from said front opening; and a locking arm movable between a locked position wherein the locking arm inhibits removal of the glide rack assembly from the cooking chamber, and an unlocked position wherein the locking arm does not inhibit removal of the glide rack assembly, the locking arm being biased to the locked position, said support rack being configured such that when the support rack is retracted so that no portion thereof extends through said front opening, the locking arm is deflected into the unlocked position against its bias, and when the support rack is translated such that at least a portion thereof extends through said front opening, the locking arm is permitted to return to the locked position in accordance with its bias (see previous claims).  
16. The oven of claim 15, further comprising a pair of slide assemblies translatably supporting said support rack at respective lateral edges of said support rack, each of said pair of slide assemblies comprising a fixed slide and a moveable slide, the locking arm being attached to one of the fixed slides (see previous claims).  
17. The oven of claim 16, the glide rack assembly further comprising a support frame that rests on respective embossments formed respectively in said opposing sidewalls, the support frame being secured to the fixed slides (see previous claims).  
18. The oven of claim 17, said support frame comprising a horizontal wire stop extending between opposing lateral support rods thereof, a distal end of the locking arm being located below the wire-stop such that the locking arm is biased against and contacts the wire-stop in the locked position (see previous claims).  
19. The oven of claim 15, the locking arm comprising a detent protrusion extending from a top surface thereof and configured such that said support rack must negotiate said protrusion upon extension of said support rack, said protrusion thereby presenting an obstacle to extension of said support rack from within said cooking chamber to at least partially extend through said front opening (see previous claims).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

October 19, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762